DETAILED ACTION
This is the third Office action on the merits. Claims 1, 2, 4-9, 11, 13, 14, 16, and 18-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 04/11/2022 are sufficient to overcome the rejections of claims 1, 2, 4-8, 14, 16, and 18-20 under 35 U.S.C. 103 as being obvious over Stoschek et al. (US 20200217967 A1), in further view of Suzuki et al. (US 20160299219 A1) and Hays et al. (US 20120050750 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claims 9, 11, and 13 under 35 U.S.C. 103 as being obvious over Garde et al. (US 20180088238 A1), in further view of Suzuki et al. (US 20160299219 A1) and Hays et al. (US 20120050750 A1). However, a new ground of rejection is introduced by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Specifically, claim 16 states, “The laser sensing system of claim 14, wherein the first intensity comprises an eye safe intensity.” However, claim 14 already states, “…and wherein the first intensity is an eye-safe intensity that can perform ground checks of the laser sensing system.” Claim 16 thus fails to further limit claim 14, upon which it depends.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoschek et al. (US 20200217967 A1), modified in view of Bauhahn et al. (US 20090273770 A1) and Inokuchi (US 20130100688 A1).

Regarding claim 1, Stoschek et al. teaches a method of controlling a laser sensing system implemented on an aircraft, the laser sensing system configured to emit a laser beam (FIG. 5, Paragraph [0014]), the method comprising:
providing power to the aircraft (FIG. 1, Paragraphs [0016] and [0020]. Teaches a that the LIDAR system is used during take-off and landing. Given that this is intended for a VTOL aircraft as illustrated and described, take-off and landing would both require the aircraft to be powered.); 
[1…]
determining, by a controller, that the aircraft is in a first operational state, wherein the first operational state is a ground operational state (FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and step 804, Paragraphs [0047] and [0048].), [2…]
emitting, by the laser sensing system, a laser beam at a first operational intensity, wherein the first operational intensity is an eye safe level (FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and step 802, Paragraphs [0047] and [0048].); 
[3…]
determining, by the controller, that the aircraft is in a second operational state, wherein the second operational state is an in-flight operational state (FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and step 804, Paragraphs [0047] and [0048].);
emitting, by the laser sensing system, the laser beam at a second operational intensity (FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and step 806, Paragraphs [0047] and [0048].), wherein the second operational intensity is greater than the first operational intensity (FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and steps 802 and 806, Paragraphs [0038], [0047], and [0048]. The extended range intensity level is explicitly higher than the eye safe level.).

Stoschek et al. fails to teach, but Bauhahn et al. does teach [1, 2…]: operating the laser sensing system in a default operational state (Paragraph [0020]. Teaches a default laser emission intensity that is below an eye safety threshold, to ensure safety.); [and]
	wherein the first operational state is the default operational state (Paragraph [0020]. Teaches a default laser emission intensity that is below an eye safety threshold, to ensure safety.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the method of operating an adjustable LIDAR system taught by Stoschek et al. with the default eye-safe settings taught by Bauhahn et al. The reasoning for this is that when the system initially turns on, it may not have a complete enough data set to determine whether it should be in an eye safe mode, or an extended range mode. Thus, it would be obvious to default to an eye-safe mode, for ensuring safety of those around the system.

This combination still fails to teach, but Inokuchi does teach [3…]: performing, by the laser sensing system, a ground check while the aircraft is in the first operational state by emitting a laser beam at the first operational intensity (Paragraphs [0002] and [0005]. Teaches that when ground checks are performed on LIDAR systems for aircraft, there are safety concerns regarding the emitted light. It would thus be obvious to emit at an eye safe intensity level to avoid this potential issue.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the method of operating an adjustable LIDAR system taught by Stoschek et al., and previously modified with the default eye-safe settings taught by Bauhahn et al., with the knowledge of safety concerns with regards to ground checks of LIDAR systems taught by Inokuchi. The reasoning for this is when a LIDAR on an aircraft is going through its ground check procedure, it can emit light in unsafe directions depending on its mounting situation, as explained by Inokuchi, Paragraphs [0002] and [0005]. Thus, to avoid potential damage to eyes, it would be obvious to emit light at an eye-safe level in order to avoid any potential damage.

Regarding claim 2, Stoschek et al., modified in view of Bauhahn et al. and Inokuchi,  teaches the method of claim 1, wherein determining, by the controller, that the aircraft is in the first operational state comprises determining that the aircraft is on the ground (Stoschek et al., FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and step 804, Paragraphs [0047] and [0048].).

Regarding claim 4, Stoschek et al., modified in view of Bauhahn et al. and Inokuchi,  teaches the method of claim 2, wherein determining, by the controller, that the aircraft is in the second operational state comprises determining that the aircraft is in flight (Stoschek et al., FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and step 804, Paragraphs [0047] and [0048].).

Regarding claim 5, Stoschek et al., modified in view of Bauhahn et al. and Inokuchi,  teaches the method of claim 1, wherein the laser sensing system is a light detection and ranging (LIDAR) sensing system (Stoschek et al., FIG. 3, LIDAR Sensor 30, Paragraph [0014].).

Regarding claim 6, Stoschek et al., modified in view of Bauhahn et al. and Inokuchi,  teaches the method of claim 1, wherein determining, by the controller, that the aircraft is in the first operational state comprises obtaining characteristics of the aircraft to determine the first operational state (Stoschek et al., FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and step 804, Paragraphs [0047] and [0048].).

Regarding claim 7, Stoschek et al., modified in view of Bauhahn et al. and Inokuchi,  teaches the method of claim 6, wherein obtaining the characteristics of the aircraft comprises receiving, by the controller, data obtained by at least one sensor implemented onboard the aircraft (Stoschek et al., FIGS. 3, 4 and 5, sensors 20, sense and avoid element 207, LIDAR control logic 355, and step 804, Paragraphs, [0027], [0047] and [0048]. The control system take input from other sensors, which includes characteristics of the aircraft, to determine the laser operating state.).

Regarding claim 8, Stoschek et al., modified in view of Bauhahn et al. and Inokuchi,  teaches the method of claim 7, wherein determining, by the controller, that the aircraft is in the second operational state comprises determining that the aircraft is in the second operational state using the obtained characteristics of the aircraft (Stoschek et al., FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and step 804, Paragraphs [0047] and [0048].).

Regarding claim 14, Stoschek et al. teaches a laser sensing system comprising:
	a laser emitter configured to emit a laser beam (FIG. 5, Paragraph [0014], [0037], [0047], and [0048]. Teaches laser output, and thus must possess a laser emitter.); and
	a controller configured to control the laser emitter (FIGS. 4 and 5, sense and avoid element 207 and LIDAR control logic 355, Paragraphs [0047] and [0048].), wherein the controller operates the laser sensing system in a first operating mode based upon detected conditions (FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and steps 802 and 804, Paragraphs [0047] and [0048].), and operates the laser sensing system in a second operating mode based upon the detected conditions (FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and steps 804 and 806, Paragraphs [0047] and [0048].);
	wherein the first operating mode is an on-ground mode (FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and steps 802, Paragraphs [0047] and [0048].) [1…]
	wherein the second operating mode is an in-flight mode (FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and steps 806, Paragraphs [0047] and [0048].);
	wherein the controller controls the laser emitter to emit the laser beam at a first intensity during the first operating mode (FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and steps 802, Paragraphs [0047] and [0048].) and a second intensity during the second operating mode (FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and steps 806, Paragraphs [0047] and [0048].), wherein the second intensity is greater than the first intensity (FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and steps 802 and 806, Paragraphs [0038], [0047], and [0048]. The extended range intensity level is explicitly higher than the eye safe level.); and
	wherein the first intensity is an eye-safe intensity (FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and step 802, Paragraphs [0047] and [0048].). [2…]

Stoschek et al. fails to teach, but Bauhahn et al. does teach [1…]: [wherein the first operating mode wherein the first operating mode] and is a default mode run on startup of the system (Paragraph [0020]. Teaches a default laser emission intensity that is below an eye safety threshold, to ensure safety. This corresponds to the default on the ground mode taught by Stoschek et al.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the adjustable LIDAR system taught by Stoschek et al. with the default eye-safe settings taught by Bauhahn et al. The reasoning for this is that when the system initially turns on, it may not have a complete enough data set to determine whether it should be in an eye safe mode, or an extended range mode. Thus, it would be obvious to default to an eye-safe mode, for ensuring safety of those around the system.

This combination still fails to teach, but Inokuchi does teach [2…]: [wherein the first intensity is an eye-safe intensity] that can perform ground checks of the laser sensing system (Paragraphs [0002] and [0005]. Teaches that when ground checks are performed on LIDAR systems for aircraft, there are safety concerns regarding the emitted light. It would thus be obvious to emit at an eye safe intensity level to avoid this potential issue.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the adjustable LIDAR system taught by Stoschek et al., and previously modified with the default eye-safe settings taught by Bauhahn et al., with the knowledge of safety concerns with regards to ground checks of LIDAR systems taught by Inokuchi. The reasoning for this is when a LIDAR on an aircraft is going through its ground check procedure, it can emit light in unsafe directions depending on its mounting situation, as explained by Inokuchi, Paragraphs [0002] and [0005]. Thus, to avoid potential damage to eyes, it would be obvious to emit light at an eye-safe level in order to avoid any potential damage.

Regarding claim 16, Stoschek et al., modified in view of Bauhahn et al. and Inokuchi,  teaches the laser sensing system of claim 14, wherein the first intensity comprises an eye safe intensity (Stoschek et al., FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and step 802, Paragraphs [0047] and [0048].).

Regarding claim 18, Stoschek et al., modified in view of Bauhahn et al. and Inokuchi,  teaches he laser sensing system of claim 16, wherein the controller is configured to receive characteristics of the aircraft to determine the aircraft is on the ground (Stoschek et al., FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and step 804, Paragraphs [0047] and [0048].).

Regarding claim 19, Stoschek et al., modified in view of Bauhahn et al. and Inokuchi,  teaches the laser sensing system of claim 18, wherein the controller is configured to determine the aircraft is in-flight using the characteristics of the aircraft (Stoschek et al., FIGS. 4 and 5, sense and avoid element 207, LIDAR control logic 355, and step 804, Paragraphs [0047] and [0048].).

Regarding claim 20, Stoschek et al., modified in view of Bauhahn et al. and Inokuchi,  teaches the laser sensing system of claim 14, wherein the laser sensing system is a light detection and ranging (LIDAR) sensing system (Stoschek et al., FIG. 3, LIDAR Sensor 30, Paragraph [0014].).

	
Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garde et al. (US 20180088238 A1), modified in view of Bauhahn et al. (US 20090273770 A1) and Inokuchi (US 20130100688 A1).

Regarding claim 9, Garde et al. teaches a system for an aircraft, the system comprising:
	an optical sensor configured to emit a laser beam through a window of the aircraft (FIG. 1, LIDAR air data sensor 102 and laser transceiver 104, Paragraph [0023]);
	at least one aircraft sensor configured to sense at least one aircraft condition (Paragraph [0057], Teaches that the system must be able to detect weight on wheel, requiring an aircraft sensor.); and
	a controller configured to determine a first operational state of the aircraft based upon the at least one aircraft condition (FIG. 1, processing device 108 and memory 110, Paragraph [0052]) and determine a second operational state of the aircraft based on the at least one aircraft condition (FIG. 1, processing device 108 and memory 110, Paragraph [0052]), and determine a second operational state of the aircraft based on the at least one aircraft condition (FIG. 1, processing device 108 and memory 110, Paragraphs [0052], [0053], and [0057]. States that one mode of operation is based on the aircraft being on the ground, where it emits an eye-safe, low power emission.), [1…], and wherein the second operational state is an in-flight state (FIG. 1, processing device 108 and memory 110, Paragraphs [0052], [0053], and [0057]. States that one mode of operation is based on the aircraft being in the air, where it emits a higher powered emission.);
	wherein the controller is further configured to: 
operate the optical sensor to emit the laser beam at a first intensity during the first operational state (FIG. 1, processing device 108 and memory 110, Paragraphs [0052] and [0057]) and a second intensity during the second operational state (FIG. 1, processing device 108 and memory 110, Paragraphs [0052] and [0057]), wherein the second intensity is greater than the first intensity (FIG. 1, processing device 108 and memory 110, Paragraphs [0052] and [0057]). [2…]

Garde et al. fails to teach, but Bauhahn et al. does teach [1…]: wherein the first operational state is a default operational state used on startup of the system (Paragraph [0020]. Teaches a default laser emission intensity that is below an eye safety threshold, to ensure safety. This would correspond with the eye-safe state taught by Garde et al.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the adjustable LIDAR system taught by Garde et al. with the default eye-safe settings taught by Bauhahn et al. The reasoning for this is that when the system initially turns on, it may not have a complete enough data set to determine whether it should be in an eye safe mode, or an extended range mode. Thus, it would be obvious to default to an eye safe mode, for ensuring safety of those around the system.

This combination still fails to teach, but Inokuchi does teach [2…]: wherein the first intensity can perform ground checks of the system (Paragraphs [0002] and [0005]. Teaches that when ground checks are performed on LIDAR systems for aircraft, there are safety concerns regarding the emitted light. It would thus be obvious to emit at an eye safe intensity level to avoid this potential issue.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the adjustable LIDAR system taught by Garde et al., and previously modified with the default eye-safe settings taught by Bauhahn et al., with the knowledge of safety concerns with regards to ground checks of LIDAR systems taught by Inokuchi. The reasoning for this is when a LIDAR on an aircraft is going through its ground check procedure, it can emit light in unsafe directions depending on its mounting situation, as explained by Inokuchi, Paragraphs [0002] and [0005]. Thus, to avoid potential damage to eyes, it would be obvious to emit light at an eye safe level in order to avoid any potential damage.

Regarding claim 11, Garde et al., modified in view of Bauhahn et al. and Inokuchi,  teaches the system of claim 9, wherein the first intensity comprises an eye safe intensity (Garde et al., FIG. 1, processing device 108 and memory 110, Paragraphs [0052], [0053], and [0057]. States that one mode of operation is based on the aircraft being on the ground, where it emits an eye-safe, low power emission.).

Regarding claim 13, Garde et al., modified in view of Bauhahn et al. and Inokuchi,  teaches the system of claim 9, wherein the laser sensing system is a light detection and ranging (LIDAR) sensing system (Garde et al., FIG. 1, LIDAR air data sensor 102 and laser transceiver 104, Paragraph [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
	

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645